ROBINSON, J.
1. A provision in a bill of lading “Claims for loss, damage or injury to property, must be made in writing to the originating or delivering carrier within six months after delivery of the property----or in case of failure to make delivery then within six months -----after a reasonable time for delivery has elapsed,” will not defeat an action by the consignor who makes his claim and brings his action more than six months after delivery of the property to the carrier, where the consignor has no knowledge within the six months of the failure of the carrier tó’make delivery and brihgs the action within six months after acquiring such knowledge.
2. The cause of action of a shipper against a common carrier for damage to the shipment of goods occasioned by the failure of the common carrier to notify the shipper, within a reasonable time, of its inability or failure to make _ delivery, is for a breach of contract. The liability of the carrier upon its contract is not altered by the fact that it, after entering into the contract, entrusts the performance thereof to another.
_ 3. The termination of Federal control, Section 200 (a) of the Transportation Act of 1920 and succeeding sections, while terminating the control of the Federal government over railroad transportation, did not terminate the liability of the Federal government to actions based upon causes of action arising out of its possession, use and operation of the railroad transportation systems.
4. Ordinary care requires a common carrier to notify the consignor within a reasonable time of its failure to deliver a shipment to the consignee.
Judgment affirmed
Jones, Matthias, Day, Allen and Kinkade, JJ., concur.